EXHIBIT 10.1.4

CONFORMED COPY

          AMENDED AND RESTATED INDEMNITY, SUBROGATION AND CONTRIBUTION AGREEMENT
dated as of February 8, 2005, among GRAFTECH INTERNATIONAL LTD., a Delaware
corporation (“GrafTech”), GRAFTECH GLOBAL ENTERPRISES INC., a Delaware
corporation (“Global”), GRAFTECH FINANCE INC., a Delaware corporation, as
borrower (the “Borrower”), each of the Domestic Subsidiaries party hereto (such
Domestic Subsidiaries and Global collectively, the “Subsidiary Guarantors”), and
JPMORGAN CHASE BANK, N.A., as collateral agent for the Secured Parties (such
term and each other capitalized term used but not defined herein having the
meaning given it in the Credit Agreement).


        Reference is made to Amended and Restated Credit Agreement dated as of
February 8, 2005 (as the same may be amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among GrafTech, Global, the
Borrower, the LC Subsidiaries from time to time party thereto, the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent, Collateral Agent and Issuing Bank.

        The Lenders and the Issuing Bank, respectively, have agreed to make
Loans and to issue Letters of Credit pursuant to, and upon the terms and subject
to the conditions specified in, the Credit Agreement. Each of the Subsidiary
Guarantors has agreed to guarantee, among other things, all the obligations of
the Borrower and the LC Subsidiaries under the Credit Agreement.

        The obligations of the Lenders to make the Loans and of the Issuing Bank
to issue the Letters of Credit under the Credit Agreement are conditioned upon,
among other things, the execution and delivery by the Subsidiary Guarantors of
an indemnity, subrogation and contribution agreement in the form hereof (this
“Agreement”) to support the due and punctual payment of, with respect to each
Subsidiary Guarantor, its obligations as obligor or guarantor in respect of
(a) the due and punctual payment of (i) the principal of and premium, if any,
and interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower or any
Subsidiary under the Credit Agreement in respect of any Letter of Credit, when
and as due, including payments in respect of reimbursement of disbursements,
interest thereon and obligations to provide cash collateral and (iii) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of GrafTech, Global, the Borrower and the
Subsidiaries under the Credit Agreement and the other Loan Documents (including,
without limitation, all monetary obligations of the Intercompany Borrowers under
the Intercompany Notes and Intercompany Borrower Agreements and of the
Intercompany

2

Foreign Borrowers under the Intercompany Foreign Borrower Notes and Intercompany
Foreign Borrower Agreements, but in each case only for as long as (A) such
Intercompany Note and the rights of the Borrower under the Intercompany Borrower
Agreement relating thereto are pledged to the Collateral Agent under one or more
Security Documents as security for the Obligations and (B) such Intercompany
Foreign Borrower Note and the rights of Swissco under the Intercompany Foreign
Borrower Agreement relating thereto are pledged to (1) the Borrower under one or
more Security Documents as security for the obligations of Swissco under the
Swissco Note and the Intercompany Borrower Agreement of Swissco and (2) the
Collateral Agent under one or more Security Documents as security for the
Obligations Guaranteed under the Swissco Guarantee), (b) the due and punctual
performance of all covenants, agreements, obligations and liabilities of
GrafTech, Global, the Borrower and the Subsidiaries under or pursuant to the
Credit Agreement and the other Loan Documents, (c) unless otherwise agreed upon
in writing by the applicable Lender party thereto, the due and punctual payment
and performance of all obligations of GrafTech, Global, the Borrower and the
Subsidiaries, monetary or otherwise, under each Interest/Exchange Rate
Protection Agreement and each Commodity Protection Rate Agreement entered into
with any counterparty that (i) is or was a Lender (or an Affiliate thereof) at
the time such Interest/Exchange Rate Protection Agreement or Commodity
Protection Rate Agreement was entered into or (ii)(A) was a “Lender” as defined
in the Existing Credit Agreement (or an Affiliate thereof) at the time such
Interest/Exchange Rate Protection Agreement was entered into and (B) was one of
the initial Lenders under the Credit Agreement (or an Affiliate thereof),
(d) all obligations of GrafTech, Global, the Borrower and the Subsidiaries under
the Guarantee Agreements and (e) unless otherwise agreed upon in writing by the
applicable Lender party thereto, the due and punctual payment and performance of
the obligations of GrafTech, Global, the Borrower and the Subsidiaries, monetary
or otherwise, under each Cash Management Arrangement entered into with (i) any
person that is or was a Lender (or an Affiliate thereof) at the time such Cash
Management Arrangement was entered into or (ii) in the case of any Cash
Management Arrangement in effect on the Effective Date, any person that was a
Lender under the Credit Agreement on the Effective Date (or an Affiliate
thereof) (all of the foregoing obligations collectively, the “Obligations”).

        Each Subsidiary Guarantor which is a party to the existing Indemnity,
Subrogation and Contribution Agreement dated as of February 22, 2000, among
GrafTech, Global, the Borrower, the domestic subsidiaries party thereto and
JPMorgan Chase Bank, N.A. (as successor to Morgan Guaranty Trust Company of New
York), as collateral agent for the lenders, has agreed to reaffirm and confirm
its obligations thereunder and to amend and restate the existing Indemnity,
Subrogation and Contribution Agreement in the form hereof.

        Accordingly, GrafTech, the Borrower, each Subsidiary Guarantor and the
Collateral Agent agree as follows:

        SECTION 1. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Subsidiary Guarantors may have under applicable
law (but subject to Section 3), GrafTech and the Borrower agree that (a) in the
event a

3

payment shall be made by any Subsidiary Guarantor under the Guarantee Agreement,
GrafTech and the Borrower shall indemnify such Subsidiary Guarantor for the full
amount of such payment and such Subsidiary Guarantor shall be subrogated to the
rights of the person to whom such payment shall have been made to the extent of
such payment and (b) in the event any assets of any Subsidiary Guarantor shall
be sold pursuant to any applicable security agreement or similar instrument or
agreement to satisfy a claim of any Secured Party, GrafTech and the Borrower
shall indemnify such Subsidiary Guarantor in an amount equal to the greater of
the book value or the fair market value of the assets so sold.

        SECTION 2.    Contribution and Subrogation. Each Subsidiary Guarantor
agrees (subject to Section 3) that in the event a payment shall be made by any
Subsidiary Guarantor under the Guarantee Agreement or assets of any Subsidiary
Guarantor shall be sold pursuant to any applicable security agreement or similar
instrument or agreement to satisfy a claim of any Secured Party, and such
Subsidiary Guarantor (the “Claiming Subsidiary Guarantor”) shall not have been
indemnified by GrafTech or the Borrower as provided in Section 1, each other
Subsidiary Guarantor (a “Contributing Subsidiary Guarantor”) shall indemnify the
Claiming Subsidiary Guarantor in an amount equal to the amount of such payment
or the greater of the book value or the fair market value of such assets, as the
case may be, multiplied by a fraction of which the numerator shall be the net
worth of the Contributing Subsidiary Guarantor on the date hereof and the
denominator shall be the aggregate net worth of all the Subsidiary Guarantors on
the date hereof (or, in the case of any Subsidiary Guarantor becoming a party
hereto pursuant to Section 16, the date of the Supplement hereto executed and
delivered by such Subsidiary Guarantor). Any Contributing Subsidiary Guarantor
making any payment to a Claiming Subsidiary Guarantor pursuant to this Section 2
shall be subrogated to the rights of such Claiming Subsidiary Guarantor under
Section 1 to the extent of such payment.

        SECTION 3.     Subordination. Notwithstanding any provision of this
Agreement to the contrary, all rights of the Subsidiary Guarantors under
Sections 1 and 2 and all other rights of indemnity, contribution or subrogation
under applicable law or otherwise shall be fully subordinated to the
indefeasible payment in full of the Obligations. No failure on the part of
GrafTech, the Borrower or any Subsidiary Guarantor to make the payments required
by Sections 1 and 2 (or any other payments required under applicable law or
otherwise) shall in any respect limit the obligations and liabilities of any
other Subsidiary Guarantor with respect to any Guarantee, and each Subsidiary
Guarantor shall remain liable for the full amount of the Obligations that such
Subsidiary Guarantor has otherwise guaranteed thereunder.

        SECTION 4.     Termination. This Agreement shall terminate when all the
Obligations have been indefeasibly paid in full, no Letters of Credit are
outstanding and the Secured Parties have no further Commitments under the Credit
Agreement.

        SECTION 5.     Continued Effectiveness. GrafTech, the Borrower and each
Subsidiary Guarantor further agree that this Agreement shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of principal of or interest on any Obligation is rescinded or must
otherwise be restored by any

4

Secured Party or any Subsidiary Guarantor upon the bankruptcy or reorganization
of GrafTech, the Borrower, any Subsidiary Guarantor or otherwise.

         SECTION 6.     GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

        SECTION 7.     Waivers; Amendment. (a) No failure or delay of the
Collateral Agent, any Secured Party or any Guarantor in exercising any power or
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power or any abandonment or discontinuance
of steps to enforce such a right or power preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and the remedies
of the Secured Parties under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provisions of this Agreement or consent to any departure by any Subsidiary
Guarantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Subsidiary Guarantor in any case shall entitle such
Subsidiary Guarantor to any other or further notice or demand in similar or
other circumstances.

        (b)     Except for the operation of Section 16, neither this Agreement
nor any provision hereof may be waived, amended or modified except pursuant to a
written agreement entered into between the Subsidiary Guarantors and the
Collateral Agent.

        SECTION 8.     Notices. All communications and notices hereunder shall
be given as provided in the Credit Agreement. In the case of those to any
Subsidiary Guarantor that is not a party thereto, as provided in the Guarantee
Agreement.

        SECTION 9.     Binding Agreement; Assignments. This Agreement shall
become effective as to each of GrafTech, the Borrower or any Subsidiary
Guarantor when a counterpart hereof executed on behalf of GrafTech, the Borrower
or such Subsidiary Guarantor shall have been delivered to the Collateral Agent
and a counterpart hereof shall have been executed on behalf of the Collateral
Agent, and thereafter shall be binding upon each of GrafTech, the Borrower or
such Subsidiary Guarantor and the Collateral Agent and their respective
successors and permitted assigns, and shall inure to the benefit of such
Subsidiary Guarantor and the Secured Parties, and their respective successors
and permitted assigns, except that no Subsidiary Guarantor shall have the right
to assign its rights hereunder or any interest herein (and any such attempted
assignment shall be void), except as expressly contemplated by this Agreement or
the other Loan Documents.

        SECTION 10.     Successors and Assigns. Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the successors and permitted assigns of such party, and all covenants, promises
and agreements by or on behalf of each of GrafTech, the Borrower or any
Subsidiary Guarantor or the Collateral Agent that are contained in this
Agreement shall bind and

5

inure to the benefit of their respective successors and permitted assigns.

        SECTION 11.     Survival of Agreement; Severability. (a) All covenants,
agreements, representations and warranties made by each of GrafTech, the
Borrower and each Subsidiary Guarantor herein and in any certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Secured Parties and each Subsidiary Guarantor and shall survive the
making by the Lenders of the Loans, the execution and delivery to the Lenders of
the Loan Documents and the issuance by the Issuing Bank of Letters of Credit,
regardless of any investigation made by the Secured Parties or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or LC Disbursement or any fee or any other amount
payable under, or in respect of, this Agreement or under any of the other Loan
Documents is outstanding and unpaid and so long as any Letter of Credit is
outstanding and so long as the Commitments have not been terminated.

        (b)     In the event any one or more of the provisions contained in this
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions, the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

        SECTION 12.     Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall constitute an original, but all of which,
when taken together, shall constitute but one instrument.

        SECTION 13.     Rules of Interpretation. The rules of interpretation
specified in Section 1.03 of the Credit Agreement shall be applicable to this
Agreement.

        SECTION 14.     Jurisdiction; Consent to Service of Process. (a) Each of
GrafTech, the Borrower and each Subsidiary Guarantor hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment related to any such action or
proceeding, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any Loan
Party or any Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement against

6

GrafTech, the Borrower or any Subsidiary Guarantor or any Secured Party or their
properties in the courts of any jurisdiction.

        (b)     Each of GrafTech, the Borrower, each Subsidiary Guarantor and
each Secured Party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any New York State or Federal court.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

        (c)     Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

         SECTION 15.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 15.

        SECTION 16.     Additional Subsidiary Guarantors. Pursuant to
Section 6.11 of the Credit Agreement (and the requirement thereunder that all
actions be taken in order to cause the Collateral and Guarantee Requirement to
be satisfied at all times), certain Subsidiaries are required to enter into this
Agreement as a Subsidiary Guarantor upon the occurrence of certain events. Upon
execution and delivery, after the date hereof, by the Collateral Agent and such
Subsidiary of an instrument in the form of Annex I, such Subsidiary shall become
a Subsidiary Guarantor hereunder with the same force and effect as if originally
named as a Subsidiary Guarantor hereunder. The execution and delivery of any
such instrument shall not require the consent of any Subsidiary Guarantor
hereunder. The rights and obligations of each Subsidiary Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Subsidiary Guarantor as a party to this Agreement.

        SECTION 17.     Release. Each party hereto shall be released from its
obligations hereunder in the event that it shall cease to be a party to the
Guarantee Agreement, in accordance with the terms thereof and the terms of the
Credit Agreement.

7

        SECTION 18.    Headings. Article and Section headings used herein are
for convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpretive,
this Agreement.

[Remainder of page intentionally left blank]

8

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized officers as of the date first appearing above.

GRAFTECH INTERNATIONAL INC.




          By:/S/ CORRADO F. DE GASPERIS                           
             Name:  Corrado F. De Gasperis
             Title:  Vice President, CFO and CIO



GRAFTECH GLOBAL ENTERPRISES
INC.




          By:/S/ CORRADO F. DE GASPERIS                           
             Name:  Corrado F. De Gasperis
             Title:  Vice President, CFO and CIO



GRAFTECH FINANCE INC.




          By:/S/ CORRADO F. DE GASPERIS                           
             Name:  Corrado F. De Gasperis
             Title:  Vice President, CFO and CIO



    EACH OF THE SUBSIDIARY
GUARANTORS LISTED ON SCHEDULE
I HERETO,




          By:/S/ KAREN G. NARWOLD                                  
             Name:   Karen G. Narwold
             Title:   Attorney-in-Fact



JPMORGAN CHASE BANK, N.A., as
Collateral Agent,





          By:/S/ JOHN C. RIORDAN                                        
             Name:   John C. Riordan
             Title:   Vice President

Schedule I
to Indemnity, Subrogation
and Contribution Agreement

SUBSIDIARY GUARANTORS

  UCAR Carbon Company Inc.
Brandywine West Building
1521 Concord Pike, Suite 301
Wilmington, Delaware 19803


  UCAR International Trading Inc.
Brandywine West Building
1521 Concord Pike, Suite 301
Wilmington, Delaware 19803


  UCAR Carbon Technology LLC
Brandywine West Building
1521 Concord Pike, Suite 301
Wilmington, Delaware 19803


  Graphite Electrode Network LLC
Brandywine West Building
1521 Concord Pike, Suite 301
Wilmington, Delaware 19803


  Union Carbide Grafito Inc.
Brandywine West Building
1521 Concord Pike, Suite 301
Wilmington, Delaware 19803


  UCAR Holdings V Inc.
Brandywine West Building
1521 Concord Pike, Suite 301
Wilmington, Delaware 19803


Annex I to
Indemnity, Subrogation
and Contribution Agreement

          SUPPLEMENT NO.  [  ] dated as of [                           ], to the
Amended and Restated Indemnity, Subrogation and Contribution Agreement dated as
of February 8, 2005 (the “Indemnity, Subrogation and Contribution Agreement”),
among GRAFTECH INTERNATIONAL LTD., a Delaware corporation (“GrafTech”), GRAFTECH
GLOBAL ENTERPRISES INC., a Delaware corporation, GRAFTECH FINANCE INC., a
Delaware corporation (the “Borrower”), each of the Subsidiary Guarantors (each
capitalized term used but not defined having the meaning given it in the
Indemnity, Subrogation and Contribution Agreement or the Credit Agreement) party
thereto and JPMORGAN CHASE BANK, N.A., as Collateral Agent for the Secured
Parties.


        A.        Reference is made to the Amended and Restated Credit Agreement
dated as of February 8, 2005 (as the same may be amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among GrafTech,
GrafTech Global Enterprises Inc., a Delaware corporation (“Global”), the
Borrower, the LC Subsidiaries from time to time party thereto, the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent, Collateral Agent and Issuing Bank.

        B.        Certain Subsidiary Guarantors have entered into the Indemnity,
Subrogation and Contribution Agreement in order to induce the Lenders to make
Loans and the Issuing Bank to issue Letters of Credit pursuant to, and upon the
terms and subject to the conditions specified in, the Credit Agreement. Pursuant
to Section 6.11 of the Credit Agreement (and the requirement thereunder that all
actions be taken in order to cause the Collateral and Guarantee Requirement to
be satisfied at all times), certain Subsidiaries are required to enter into the
Indemnity, Subrogation and Contribution Agreement as a Subsidiary Guarantor upon
the occurrence of certain events. Section 16 of the Indemnity, Subrogation and
Contribution Agreement provides that such Subsidiaries may become Subsidiary
Guarantors under the Indemnity, Subrogation and Contribution Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned (the “New Subsidiary Guarantor”) is a Subsidiary and is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Subsidiary Guarantor under the Indemnity, Subrogation and Contribution
Agreement in order to induce the Lenders to make additional Loans and the
Issuing Bank to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.

        Accordingly, the Collateral Agent and the New Subsidiary Guarantor agree
as follows:

2

        SECTION 1.     In accordance with Section 16 of the Indemnity,
Subrogation and Contribution Agreement, the New Subsidiary Guarantor by its
signature below becomes a Subsidiary Guarantor under the Indemnity, Subrogation
and Contribution Agreement with the same force and effect as if originally named
therein as a Subsidiary Guarantor and the New Subsidiary Guarantor hereby agrees
to all the terms and provisions of the Indemnity, Subrogation and Contribution
Agreement applicable to it as a Subsidiary Guarantor thereunder. Each reference
to a “Subsidiary Guarantor” in the Indemnity, Subrogation and Contribution
Agreement shall be deemed to include the New Subsidiary Guarantor. The
Indemnity, Subrogation and Contribution Agreement is hereby incorporated herein
by reference.

        SECTION 2.    The New Subsidiary Guarantor represents and warrants to
the Secured Parties that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to the effects of
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and equitable principles of general applicability.

        SECTION 3.    This Supplement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument. This Supplement shall
become effective when the Collateral Agent shall have received counterparts of
this Supplement that, when taken together, bear the signatures of the New
Subsidiary Guarantor and the Collateral Agent.

        SECTION 4.    Except as expressly supplemented hereby, the Indemnity,
Subrogation and Contribution Agreement shall remain in full force and effect.

         SECTION 5.     THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

        SECTION 6.    In the event any one or more of the provisions contained
in this Supplement or in any other Loan Document should be held invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions, the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

        SECTION 7.    All communications and notices hereunder shall be given as
provided in the Indemnity, Subrogation and Contribution Agreement. All
communications and notices hereunder to the New Subsidiary Guarantor shall be
given to it at the address set forth under its signature, with a copy to the
Borrower, as such address

3

may be changed in accordance with the Indemnity, Subrogation and Contribution
Agreement.

4

        IN WITNESS WHEREOF, the New Subsidiary Guarantor and the Collateral
Agent have duly executed this Supplement to the Indemnity, Subrogation and
Contribution Agreement as of the day and year first above written.

[NAME OF NEW SUBSIDIARY
GUARANTOR]





          by:
                                                                                
             Name:  
             Title:  
             Address:  



JPMORGAN CHASE BANK, N.A., as
Collateral Agent,





          by:
                                                                                
             Name:  
             Title:  